UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A Amendment No. 2 [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934. [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2006 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number 0-15688 CORAL GOLD RESOURCES LTD. (Exact name of Company as specified in its charter) A CORPORATION FORMED UNDER THE LAWS OF BRITISH COLUMBIA, CANADA (Jurisdiction of Incorporation or Organization) 455 Granville Street, Suite 400 Vancouver, British Columbia V6C 1T1, Canada (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act:NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares, without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None The number of outstanding Common Shares as of January 31, 2006 was 5,106,266. Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark which financial statement item the Company has elected to follow. Item 17[X]Item 18[] Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.[] Yes[X] No *Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check on): Large Accelerated File []Accelerated Filer []Non-Accelerated Filer [X ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X ] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS.) Indicate by check mark whether the Company has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.NOT APPLICABLE TABLE OF CONTENTS Item Page Glossary of Technical Terms 2 Introduction 3 Forward-looking Statements 3 Currency 3 Cautionary Note 4 Part I 4 Item 1.Identity of Directors, Senior Management and Advisors 4 Item 2.Offer Statistics and Expected Timetable 4 Item 3.Key Information 4 Item 4.Information on the Company 11 Item 5.Operating and Financial Review and Prospects 27 Item 6.Directors, Senior Management and Employees 32 Item 7.Major Shareholders and Related Party Transactions 39 Item 8.Financial Information 41 Item 9.The Offer and Listing 41 Item 10.Additional Information 43 Item 11.Quantitative and Qualitative Disclosures About Market Risk 49 Item 12.Description of Securities Other than Equity Securities 49 Item 13.Defaults, Dividend Arrearages and Delinquencies 49 Part II 49 Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds 49 Item 15.Controls and Procedures 50 Item 16A.Audit Committee Financial Report 50 Item 16B.Code of Ethics 50 Item 16C.Principal Accountant Fees and Services 50 Item 16D. Exemptions from the Listing Standards for Audit Committees 51 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 51 Part III 51 Item 17.Financial Statements 51 Item 18.Financial Statements 52 Item 19.Exhibits 52 Exhibits Certification of Principal Executive Officer 12.1 Certification of Principal Financial Officer 12.2 Certification 906 13.1 Consent of Expert 13.2 1 Table of Contents GLOSSARY OF TECHNICAL TERMS au The elemental symbol for gold. chalcopyrite Copper sulphide mineral. chert A rock resembling flint and consisting essentially of crypto-crystalline quartz or fibrous chalcedony. cretaceous The geologic period extending from 135 million to 65 million years ago. epidote Calcium, aluminum, iron silicate mineral commonly occurring in hydrothermally altered carbonate-bearing rocks. fault A fracture in a rock where there has been displacement of the two sides. grade The concentration of each ore metal in a rock sample, usually given as weight percent.Where extremely low concentrations are involved, the concentration may be given in grams per tonne (g/t or gpt) or ounces per ton (oz/t).The grade of an ore deposit is calculated, often using sophisticated statistical procedures, as an average of the grades of a very large number of samples collected from throughout the deposit. GSR Payment of a percentage of gross mining profits commonly known as gross smelter return royalty. hydrothermal Hot fluids, usually mainly water, in the earth's crust which may carry metals and other compounds in solution to the site of ore deposition or wall rock alteration. intrusive A rock mass formed below earth's surface from magma which has intruded into a pre-existing rock mass. lode claim A mining claim on an area containing a known vein or lode. mineralization Usually implies minerals of value occurring in rocks. net smelter or NSR Royalty Payment of a percentage of net mining profits after deducting applicable smelter charges. placer claim A mining claim located upon gravel or ground whose mineral contents are extracted by the use of water, by sluicing, hydraulicking, etc. porphyry Rock type with mixed crystal sizes, i.e. containing larger crystals of one or more minerals. pyrrhotite A bronze coloured mineral of metallic lustre that consists of ferrous sulphide and is attracted by a magnet. pyrite Iron sulphide mineral. quartz Silica or SiO2, a common constituent of veins, especially those containing gold and silver mineralization. silification A process of fossilization whereby the original organic components of an organism are replaced by silica, as quartz, chalcedony, or opal. sulfidation In conditioning a flotation pulp, addition of soluble alkaline sulfides in aqueous solution to produce a sulfide-metal layer on an oxidized ore surface. veins The mineral deposits that are found filling openings in rocks created by faults or replacing rocks on either side of faults. 2 Table of Contents Introduction The Company was organized under the Company Act of the Province of British Columbia, Canada on January 22, 1981 under the name of Carol Energy Corporation, which name was changed to Coral Energy Corporation on March 3, 1982, and to Coral Gold Corp. on September 9, 1987.On September 14, 2004, the Company changed its name to Coral Gold Resources Ltd. in conjunction with a 10 to 1 share consolidation.The principal executive office of the Company is located at 455 Granville Street, Suite 400, Vancouver, British Columbia, V6C 1T1, and it telephone number is 604-682-3701. In this annual report on Form 20-F, which we refer to as the "Annual Report", except as otherwise indicated or as the context otherwise requires, the "Company", "we" or "us" refers to Coral Gold Resources Ltd. This Form 20-F/A is being filed by Coral Gold Resources Ltd. as Amendment No.2 to its annual report on Form 20-F filed on July 31, 2006 and Amendment No. 1 filed on June 29, 2007.The purpose of this Amendment No. 2 is to provide further disclosure under Item 3.A "Selected Financial Data", respecting the reconciliation between Canadian generally accepted accounting principles and United States generally accepted accounting principles, referred to respectively as "Canadian GAAP" and "U.S. GAAP" insofar as they relate to accounting for income taxes. Except to reflect the changes described above, this Amendment No. 2 does not, and does not purport to, modify or update the disclosure contained in the annual report on Form 20-F. You should rely only on the information contained in this Annual Report.We have not authorized anyone to provide you with information that is different.The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. Forward-Looking Statements The following discussion contains forward-looking statements regarding events and financial trends, which may affect the future operating results and financial position of Coral Gold Resources, Ltd., formerly known as Coral Gold Corp. (the “Company”, or alternatively, “Coral”).Such statements are subject to risks and uncertainties that could cause the Company’s actual results and financial position to differ materially from those anticipated in the forward-looking statements.These factors include, but are not limited to, the factors set forth in the sections entitled “Risk Factors” in Item 3.D and “Operating and Financial Review and Prospects” at Item 5. This annual report on Form 20-F, which we refer to as the “Annual Report”, except as otherwise indicated or as the context otherwise requires, “we” or “us” refers to the Company. You should rely only on the information contained in this Annual Report.We have not authorized anyone to provide you with information that is different.The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. Currency Unless otherwise indicated in this Annual Report, all references to "Canadian Dollars", "CDN$", "dollars" or "$" are to the lawful currency of Canada and all references to "U.S. Dollars", or "US$" are to the lawful currency of the United States. 3 Table of Contents Cautionary Note to United States Investors concerning Estimates of Measured, Indicated and Inferred Resources This Annual Report uses the terms “measured resources” and “indicated resources”.The Company advises United States investors that while those terms are recognized and required by Canadian regulations, the United States Securities and Exchange Commission does not recognize them.United States investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into reserves. This Annual Report uses the term "inferred resources".We advise United States investors that while this term is recognized and required by Canadian regulations, the U.S. Securities and Exchange Commission does not recognize it."Inferred resources have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an Inferred Mineral Resource will ever be upgraded to a higher category.Under Canadian rules, estimates of Inferred Mineral Resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.United States investors are cautioned not to assume that part or all of an inferred resource exists, or is economically or legally minable. Part I Item 1.Identity of Directors, Senior Management and Advisors Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A.Selected Financial Data The selected historical financial information presented in the table below for each year ended January 31, 2006, 2005, 2004, 2003 and 2002, is derived from the audited consolidated financial statements of the Company.The audited consolidated financial statements and notes for each year in the three year period ended January 31, 2006, 2005 and 2004 are included in this Annual Report.The selected historical financial information for each year ended January 31, 2003 and 2002, presented in the table below are derived from financial statements of the Company that are not included in this Annual Report.The selected financial information presented below should be read in conjunction with the Company’s financial statements and the notes thereto (Item 17) and the Operating and Financial Review and Prospects (Item 5) included elsewhere in this Annual Report. The selected financial data has been prepared in accordance with Canadian GAAP.The consolidated financial statements included in Item 17 in this filing are also prepared under Canadian GAAP.Note 19 of the financial statements, included with this Annual Report contains a reconciliation between Canadian and U.S. GAAP, which differ in respect to the recording of the writedown of deferred exploration expenditures, mineral property acquisition costs, changes in gains or losses of marketable securities, proceeds of interests deposed of, deferred exploration expenditures and recognition of compensation expense upon the issuance of stock options. In this Annual Report, all dollars are expressed in Canadian dollars unless otherwise stated. 4 Table of Contents Canadian GAAP Year ended January 31, Operations 2006 restated(1) 2005 restated(1) 2004 restated(1) 2003 restated(1) 2002 Revenue $ - $ - $ - $ - $ - Expense General and Administrative 2,301,983 866,085 640,502 538,893 244,071 Net Income (Loss) (2,263,288 ) (983,665 ) (539,814 ) (3,464,543 ) (1,128,401 ) Net Income (Loss) Per Share (0.47 ) (0.21 ) (0.15 ) (1.23 ) (0.54 ) Weighted Average Number of Shares Issued 4,789,881 4,629,892 3,686,398 2,805,433 2,095,913 As at January 31, Balance Sheet 2006 restated(1) 2005 restated(1) 2004 restated(1) 2003 restated(1) 2002 Working Capital 36,519 1,400,605 2,601,586 (14,178 ) 356,553 Total Assets 11,385,912 10,737,683 10,896,355 8,888,094 6,564,304 Liabilities 3,711,170 2,761,897 2,655,857 3,096,043 477,095 Shareholders’ Equity 7,674,742 7,975,786 8,240,498 5,792,051 6,087,209 (1) See Note 2 of the Company's Financial Statements included elsewhere in this Annual Report (Item 17). U.S. GAAP Year Ended January 31, Operations 2006 restated(1) 2005 restated(1) 2004 restated(1) 2003 restated(1) 2002 Revenue $ - $ - $ - $ - $ - Loss for year under Canadian GAAP (2,263,288 ) (983,665 ) (539,814 ) (3,464,543 ) (1,128,401 ) Adjustments: Deferred exploration expenditures (584,880 ) (897,908 ) (420,054 ) (1,351,302 ) (196,909 ) Future income taxes 187,865 262,275 136,379 2,708,544 - Foreign exchange gain (214,051 ) (157,429 ) (350,161 ) - - Stock based compensation - - - (60,000 ) - Writedown of deferred exploration expenditures - - 4,968 10,389 70,019 Writedown of mineral property acquisition costs - 700,000 Change in unrealized (gain) loss of marketable securities - - - 22,686 96,488 Proceeds of interest deposed of - - - 56,681 - Net loss for the year under U.S. GAAP (2,874,354 ) (1,776,727 ) (1,168,682 ) (2,075,545 ) (458,803 ) Unrealized gain (loss) on investment securities (14,581 ) 5,771 - - - Net comprehensive loss for the year per U.S. GAAP (2,888,935 ) (1,770,956 ) (1,168,682 ) (2,075,545 ) (458,803 ) Comprehensive loss per share under U.S. GAAP (0.60 ) (0.38 ) (0.32 ) (0.74 ) (0.22 ) 5 Table of Contents As at January 31, Balance Sheet 2006 restated(1) 2005 restated(1) 2004 restated(1) 2003 restated(1) 2002 Total assets under Canadian GAAP 11,385,912 10,737,683 10,896,355 8,888,094 6,564,304 Adjustments (9,065,945 ) (8,466,484 ) (6,682,435 ) (6,311,896 ) (5,075,070 ) Total assets under US GAAP 2,319,967 2,271,199 4,213,920 2,576,198 1,489,234 Total equity under Canadian GAAP 7,674,742 7,975,786 8,240,498 5,792,051 6,087,209 Adjustments (6,492,523 ) (5,866,876 ) (5,008,940 ) (4,450,717 ) (5,075,070 ) Total equity under US GAAP 1,182,219 2,108,910 3,231,558 1,341,334 1,012,139 (1) See Note 2 of the Company's consolidated Financial Statements included elsewhere in this Annual Report (Item 17). Future Income Taxes Under Canadian GAAP, the Company is required to record a future income tax liability and future income tax expense related to the temporary timing differences between the book value of mineral resource properties under Canadian GAAP and its tax basis.Under U.S. GAAP, costs incurred for exploration of mineral resource properties have been expensed. An immaterial temporary timing difference does exist between the book value of mineral resource properties under U.S. GAAP and its tax basis, which gives rise to a future income tax asset.Because a full valuation allowance has been applied against this temporary timing difference, there is no net temporary timing difference recognized under U.S. GAAP.This results in a reconciling item between Canadian GAAP and U.S. GAAP. Foreign Exchange The Company has recorded a future income tax liability under Canadian GAAP related to the temporary timing difference between the book value of mineral resource properties under Canadian GAAP and its tax basis.The majority of the Company’s foreign exchange changes under Canadian GAAP relate to this future income tax liability.Under U.S. GAAP, costs incurred for exploration of mineral resource properties have been expensed. An immaterial temporary timing difference does exist between the book value of mineral resource properties under U.S. GAAP and its tax basis, which gives rise to a future income tax asset.Because a full valuation allowance has been applied against this temporary timing difference, there is no net temporary timing difference recognized under U.S. GAAP.And because there is no net temporary timing difference recognized under U.S. GAAP, there is no related foreign exchange gain or loss.The result is the amount of the foreign exchange changes related to the future income tax liability under Canadian GAAP becomes a reconciling item to arrive at the loss for the period under U.S. GAAP. Exchange Rates The following table sets forth information as to the period end, average, the high and the low exchange rate for Canadian Dollars and U.S. Dollars for the periods indicated based on the noon buying rate in New York City for cable transfers in Canadian Dollars as certified for customs purposes by the Federal Reserve Bank of New York (Canadian dollar US$1). 6 Table of Contents Year Ended January 31, Average Period End High Low 2002 1.5568 1.5915 1.6128 1.4933 2003 1.5655 1.5286 1.6112 1.5108 2004 1.3803 1.3265 1.5315 1.2690 2005 1.2961 1.2396 1.3970 1.1775 2006 1.2061 1.1436 1.2703 1.1436 The following table sets forth the high and low exchange rate for the past six months.As of July 11, 2006, the exchange rate was CDN$1.1339 for each US$1. Month High Low January 2006 1.1726 1.1436 February 2006 1.1577 1.1379 March 2006 1.1722 1.132 April 2006 1.1718 1.1203 May 2006 1.1232 1.0989 June 2006 1.1241 1.0991 B. Capitalization and Indebtedness Not Applicable. C.Reasons for the Offer and Use of Proceeds Not Applicable. D.Risk Factors In addition to the other information presented in this Annual Report, the following should be considered carefully in evaluating the Company and its business.This Annual Report contains forward-looking statements that involve risk and uncertainties.The Company’s actual results may differ materially from the results discussed in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, those discussed below and elsewhere in this Annual Report. We will be required to raise additional capital to mine our properties.The Company is currently in the exploration stage of its properties.If the Company determines based on its most recent information that it is feasible to begin operations on its properties, the Company will be required to raise additional capital in order to develop and bring the properties into production.The Company can make no assurance that it will be able to raise sufficient capital to meet such requirements. The commercial quantities of ore cannot be accurately predicted.Whether an ore body will be commercially viable depends on a number of factors including the particular attributes of the deposit, such as size, grade and proximity to infrastructure, as well as mineral prices and government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection.The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in a mineral deposit being unprofitable. The mining industry is highly speculative and involves substantial risks. The mining industry, from exploration, development and production is a speculative business, characterized by a number of significant risks including, among other things, unprofitable efforts resulting not only from the failure to discover mineral deposits but from finding mineral deposits which, though present, are insufficient in quantity and quality to return a profit from production.The marketability of minerals acquired or discovered by the Company may be affected by numerous factors which are beyond the control of the Company and which cannot be accurately predicted, such as market fluctuations, the proximity and capacity of milling facilities, mineral markets and processing equipment, andgovernment regulations, including regulations relating to royalties, allowable production, importing and exporting of minerals, and environmental protection.The combination of such factors may result in the Company not receiving an adequate return on investment capital. 7 Table of Contents The Company’s properties are all at the exploration stage and have no proven reserves. All of the Company's properties are in the exploration stage only and are without a known body of ore. If the Company does not discover a body of ore in its properties, the Company will search for other properties where it can continue similar work. The Company’s mineral exploration efforts may be unsuccessful. Despite exploration work on its mineral claims, no known bodies of commercial ore or economic deposits have been established on any of the Company’s properties.In addition, the Company is at the exploration stage on all of its properties and substantial additional work will be required in order to determine if any economic deposits occur on the Company’s properties. Even in the event commercial quantities of minerals are discovered, the exploration properties might not be brought into a state of commercial production.Finding mineral deposits is dependent on a number of factors, including the technical skill of exploration personnel involved.The commercial viability of a mineral deposit once discovered is also dependent on a number of factors, some of which are particular attributes of the deposit, such as size, grade and proximity to infrastructure, as well as metal prices. Competition for mineral land.There is a limited supply of desirable mineral lands available for acquisition, claim staking or leasing in the areas where the Company contemplates expanding its operations and conducting exploration activities.Many participants are engaged in the mining business, including large, established mining companies.Accordingly, there can be no assurance that the Company will be able to compete successfully for new mining properties. Uncertainty of exploration and development programs.The Company's profitability is significantly affected by the costs and results of its exploration and development programs.As mines have limited lives based on proven and probable mineral reserves, the Company actively seeks to expand its mineral reserves, primarily through exploration, development and strategic acquisitions.Exploration for minerals is highly speculative in nature, involves many risks and is frequently unsuccessful.Among the many uncertainties inherent in any gold and silver exploration and development program are the location of economic ore bodies, the development of appropriate metallurgical processes, the receipt of necessary governmental permits and the construction of mining and processing facilities.Assuming the discovery of an economic deposit, depending on the type of mining operation involved, several years may elapse from the initial phases of drilling until commercial operations are commenced and, during such time, the economic feasibility of production may change.Accordingly, the Company's exploration and development programs may not result in any new economically viable mining operations or yield new mineral reserves to expand current mineral reserves. Licenses and permits.The operations of the Company require licenses and permits from various governmental authorities.The Company believes that it holds all necessary licenses and permits under applicable laws and regulations and believes that it is presently complying in all material respects with the terms of such licenses and permits.However, such licenses and permits are subject to change in various circumstances. There can be no guarantee that the Company will be able to obtain or maintain all necessary licenses and permits as are required to explore and develop its properties, commence construction or operation of mining facilities and properties under exploration or development or to maintain continued operations that economically justify the cost. Litigation.Although the Company is not currently subject to litigation, it may become involved in disputes with other parties in the future which may result in litigation.Any litigation could be costly and time consuming and could divert our management from our business operations.In addition, if the Company is unable to resolve any litigation favorably, it may have a material adverse impact on the Company's financial performance, cash flow and results of operations. 8 Table of Contents Acquisitions.The Company undertakes evaluations of opportunities to acquire additional mining properties.Any resultant acquisitions may be significant in size, may change the scale of the Company's business, and may expose the Company to new geographic, political, operating, financial and geological risks.The Company's success in its acquisition activities depends on its ability to identify suitable acquisition candidates, acquire them on acceptable terms, and integrate their operations successfully.Any acquisitions would be accompanied by risks, such as a significant decline in the price of gold or silver, the ore body proving to be below expectations, the difficulty of assimilating the operations and personnel of any acquired companies, the potential disruption of the company's ongoing business, the inability of management to maximize the financial and strategic position of the Company through the successful integration of acquired assets and businesses, the maintenance of uniform standards, controls, procedures and policies, the impairment of relationships with customers and contractors as a result of any integration of new management personnel and the potential unknown liabilities associated with acquired mining properties.In addition, the Company may need additional capital to finance an acquisition.Historically, the Company has raised funds through equity financing and the exercise of options and warrants.However, the market prices for natural resources are highly speculative and volatile.Accordingly, instability in prices may affect interest in resource properties and the development of and production from such properties that may adversely affect the Company's ability to raise capital to acquire and explore resource properties. There can be no assurance that the Company would be successful in overcoming these risks or any other problems encountered in connection with such acquisitions. Limited Ability to Raise Capital Without Incurring a Change of Control.The Company entered into a subscription agreement with Robert McEwen, which provides, among other things, that, for a period of two years following the closing of the acquisition of the common shares, if at any time subsequent to the closing of the acquisition of such common shares, Mr. McEwen owns not less than 10% of the issued and outstanding common shares of the Company (assuming the exercise of any warrants held by Mr. McEwen), then Mr. McEwen shall have a right of first refusal to participate in any future financings of the Company.This right of first refusal may adversely affect the Company’s ability to raise capital and/or could cause a change in control of the Company. Conflict of interest.Certain directors and officers of the Company are officers and/or directors of, or are associated with, other natural resource companies that acquire interests in mineral properties.Such associations may give rise to conflicts of interest from time to time.The directors are required by law, however, to act honestly and in good faith with a view to the best interests of the Company and its shareholders and to disclose any personal interest which they may have in any material transaction which is proposed to be entered into with the Company and to abstain from voting as a director for the approval of any such transaction. Uncertainty of continuing as a going concern.The continuation of the Company and the recoverability of mineral property costs depends upon its ability to discover economically recoverable mineral reserves, attain profitable operations and generate cash flow from operations and/or to raise equity capital through the sale of its securities.The Company's financial statements do not include the adjustments that would be necessary if the Company were unable to continue as a going concern. Limited and volatile trading volume.Although the Company's common shares are listed on the TSX Venture Exchange, referred to as the "TSX-V" and the Frankfurt Stock Exchange and the Berlin-Bremen Stock Exchange, referred to as the "FSE", and quoted in the United States on the Over the Counter Bulletin Board, referred to as the "OTCBB", the volume of trading has been limited and volatile in the past and is likely to continue to be so in the future, reducing the liquidity of an investment in the Company's common shares and making it difficult for investors to readily sell their shares in the open market.Without a liquid market for the Company's common shares, investors may be unable to sell their shares at favorable times and prices and may be required to hold their shares in declining markets or to sell them at unfavorable prices. 9 Table of Contents Volatility of share price.In recent years, securities markets in Canada have experienced a high level of price volatility.The market price of many resource companies, particularly those, like the Company, that are considered speculative exploration companies, have experienced wide fluctuations in price, resulting in substantial losses to investors who have sold their shares at a low price point.These fluctuations are based only in part on the level of progress of exploration, and can reflect general economic and market trends, world events or investor sentiment, and may sometimes bear no apparent relation to any objective factors or criteria.During the 2006 fiscal year, the Company's common share price fluctuated on the TSX-V between a low of $0.99 and a high of $4.17.Subsequent to the 2006 fiscal year, the Company's common share price has fluctuated between a low of $3.19 and a high of $6.99.Significant fluctuations in the Company's common share price is likely to continue, and could potentially increase in the future. Difficulty for United States investors to effect service of process against the Company.The Company is incorporated under the laws of the Province of British Columbia, Canada.Consequently, it will be difficult for United States investors to affect service of process in the United States upon the directors or officers of the Company, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under the United States Securities Exchange Act of 1934, as amended.The majority of the Company's directors and officers are residents of Canada.A judgment of a United States court predicated solely upon such civil liabilities would probably be enforceable in Canada by a Canadian court if the United States court in which the judgment was obtained had jurisdiction, as determined by the Canadian court, in the matter.There is substantial doubt whether an original action could be brought successfully in Canada against any of such persons or the Company predicated solely upon such civil liabilities. We have incurred net losses since our inception and expect losses to continue.We have not been profitable since our inception.For the fiscal year ended January 31, 2006, we had a net loss of $2,263,288 and an accumulated deficit on January 31, 2006 of $25,373,768.As the Company is currently at the exploration stage and has no reserves of precious metals, management expects the Company to continue to suffer net losses for the foreseeable future. There are no assurances that we will discover minerals on a commercially viable basis.The Company’s ability to generate revenues and profits is expected to occur through exploration, development and production of its existing properties as well as through acquisitions of interests in new properties.Substantial expenditures will be incurred in an attempt to establish the economic feasibility of mining operations by identifying mineral deposits and establishing ore reserves through drilling and other techniques, developing metallurgical processes to extract metals from ore, designing facilities and planning mining operations.The economic feasibility of a project depends on numerous factors, including the cost of mining and production facilities required to extract the desired minerals, the total mineral deposits that can be mined using a given facility, the proximity of the mineral deposits to a user of the minerals, and the market price of the minerals at the time of sale.There is no assurance that existing or future exploration programs or acquisitions will result in the identification of deposits that can be mined profitably. The Company's exploration activities are subject to various federal, state and local laws and regulations. Laws and regulations govern the exploration, development, mining, production, importing and exporting of minerals; taxes; labor standards; occupational health; waste disposal; protection of the environment; mine safety; toxic substances; and other matters.In many cases, licenses and permits are required to conduct mining operations.Amendments to current laws and regulations governing operations and activities of mining companies or more stringent implementation thereof could have a substantial adverse impact on the Company.Applicable laws and regulations will require the Company to make certain capital and operating expenditures to initiate new operations.Under certain circumstances, the Company may be required to stop its exploration activities once it is started until a particular problem is remedied or to undertake other remedial actions. Market price is highly speculative.The market prices of metals are highly speculative and volatile. Instability in metal prices may affect the interest in mining properties and the exploration, development and production of such properties. If gold prices substantially decline, this may adversely affect the Company’s ability to raise capital to explore for existing and new mineral properties. 10 Table of Contents The Company operates in a highly competitive industry.The Company competes with other developmental resource companies which have similar operations, and many competitors have operations and financial resources and industry experience greater than those of the Company. The Company may encounter increasing competition from other mining companies in its efforts to acquire mineral properties and hire experienced resource industry professionals.Increased competition in our business could adversely affect our ability to attract necessary capital funding or acquire suitable producing properties or prospects for mineral exploration in the future. Penny stock rules may make it more difficult to trade the Company’s common shares.The Securities and Exchange Commission has adopted regulations which generally define a "penny stock" to be any equity security that has a market price of less than US$5.00 per share or an exercise price of less than US$5.00 per share, subject to certain exceptions.Our securities may be covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors such as institutions with assets in excess of US$5,000,000 or an individual with net worth in excess of US$1,000,000 or annual income exceeding US$200,000 or US$300,000 jointly with his or her spouse.For transactions covered by this rule, the broker-dealers must make a special suitability determination for the purchase and receive the purchaser’s written agreement of the transaction prior to the sale.Consequently, the rule may affect the ability of broker-dealers to sell our securities and also affect the ability of our investors to sell their shares in the secondary market. The Company is subject to foreign currency fluctuations. The Company operates in more than one country and the Company's functional currency is the Canadian Dollar.The Company's offices are located in Canada, all of its mining exploration properties are located in United States, and the Company’s financial results are reported in Canadian Dollars. The Company's currency fluctuation exposure is primarily to the U.S. Dollar and the Canadian Dollar. The Company reported a foreign exchange gain of $193,650 in fiscal 2006.The Company does not use derivative financial instruments for speculative trading purposes, nor does the Company hedge its foreign currency exposure to manage the Company's foreign currency fluctuation risk.Fluctuations in and among the various currencies in which the Company operates could have a material effect on the Company’s operations and its financial results. Item 4.Information on the Company A.History and Development of the Company The Company was organized under the Company Act of the Province of British Columbia, Canada on January 22, 1981 under the name of Carol Energy Corporation, which name was changed to Coral Energy Corporation on March 3, 1982, and to Coral Gold Corp. on September 9, 1987.On September 14, 2004, the Company changed it name to Coral Gold Resources Ltd in conjunction with a 10 to 1 share consolidation.The principal executive office of the Company is located at 455 Granville Street, Suite 400, Vancouver, British Columbia V6C 1T1, and its telephone number is 604-682-3701. We are a natural resource company primarily engaged in the exploration and development of natural resource properties.Our principal business activities have been the exploration of certain mineral properties located in the States of Nevada and California.Since fiscal 2004, we have made aggregate principal capital expenditures of $2,936,348 on our properties known as the Robertson Mining Claims located in the State of Nevada.The Robertson Mining Claims comprise three separate claim groups known as: (i) the Robertson Property; (ii) the Carve Out Claims, and (iii) the Norma Sass and Ruf Claims.Of the aggregate capital expenditures of $2,936,348,$2,894,520 was spent on the Robertson Property and $41,829 was spent on the Norma Sass and Ruf Claims. On March 5, 2006, the Company received a notice of intention by U.S. Gold Corporation, referred to as "U.S. Gold", to acquire all of the Company’s outstanding common shares.The notice of intention was received from Robert McEwen, Chairman and Chief Executive Officer of U.S. Gold.Under the proposal, U.S. Gold would offer 0.63 shares of U.S. Gold common stock for each outstanding common share of the Company.A formal offer has not been made as at the record date of this Annual Report. 11 Table of Contents A special committee of the board of directors of the Company was established to deal with U.S. Gold’s unsolicited offer. The special committee selected Roman Friedrich & Company Ltd. of Vancouver to act as its financial adviser, to assist in responding to U.S. Gold’s unsolicited offer and to investigate other alternatives that may be available to maximize shareholder value. The special committee will fully consider the U.S. Gold offer once it is formally made and will provide its recommendations regarding the offer, or any alternative transaction, to the board of directors in due course. The ultimate recommendation of the board of directors will, thereafter, be communicated to shareholders. B.Business Overview Presently, the Company’s principal business activity is the exploration of mineral properties.The Company is in the process of exploring its mineral properties and has not yet determined whether its mineral properties contain ore reserves that are economically recoverable. There is no assurance that a commercially viable mineral deposit exists on any of the Company's properties, and future exploration will be required before final evaluation as to the economic and legal feasibility is determined. The Company’s mining claims are located in the states of Nevada and California in the United States.The Company’s present principal exploration activities have been focused on the Robertson Mining Claims located in Crescent Valley, Nevada.Please see Note 7 of the attached financial statements for a more detailed overview of the Company’s mining claims and related information. Robertson Property – Operations and Activities During the fiscal year ended January 31, 1999, the Company entered into an option agreement dated October 8, 1998, which we refer to as the "Option Agreement", with Placer Dome U.S. Inc., referred to as "Placer", which was later assigned by Placer to the Cortez Joint Venture, doing business as Cortez Gold Mines (a joint venture owned by Placer and KennecottMinerals), which we refer to as "Cortez". Effective December 30, 1999, pursuant to the terms of the Option Agreement, Cortez elected to terminate the Option Agreement.This required the Company to post its own security for the reclamation bond for the Robertson Property and obtain a full release of Placer’s guarantee of the original reclamation bond.In order to satisfy its obligations under the Option Agreement, the Company spent a large portion of fiscal year 2003 conducting reclamation on the Robertson Property to reduce its reclamation bond that Placer had guaranteed for the Company.The Company was able to obtain a release of Placer's guarantee by conducting sufficient reclamation work to reduce the bonding requirement, and by raising sufficient funds to provide satisfactory alternative security of the reclamation bond.The reclamation bond was reduced to US$786,100 during the fiscal year ended 2003, for which the Company posted cash.In fiscal year ended 2006, with more reclamation work having been completed and accounted for, the reclamation bond was further reduced to US$228,205.The cost to the Company to conduct the reclamation, prepare an updated reclamation plan, and other associated costs was approximately US$28,156 (year ending January 31, 2006) (US$237,130 since 2003). In the 2006 fiscal year, the Company completed the purchase of 1,391,860 shares of Marcus Corporation, referred to as "Marcus", representing 98.49% of the total issued shares of Marcus.Marcus is a non-reporting Nevada corporation, which owns the Marcus mining claims, consisting of 39 unpatented lode claims and two placer claims, and which comprise a portion of the Company’s Robertson Property.By acquiring Marcus, the Company now controls Marcus and owns an indirect interest in the mining lease between the Company and Marcus, which provides for an annual advanced royalty to Marcus of US$12,000, and a 5% net smelter returns royalty up to a maximum payment of US$2.5 million. 12 Table of Contents In consideration of the acquisition, the Company issued one common share of the Company for every four common shares of Marcus, for a total of 347,964 common shares of the Company.In addition, each tendering Marcus shareholder received a non-transferable share purchase warrant, permitting such shareholders to purchase one additional common share of the Company at an exercise price of $2.00 per share for a period of up to two years from the closing date of the acquisition, for every two shares of the Company received on the share exchange. The 2005 drilling program began on June 15, 2005 and was completed August 10, 2005, consisting of 12 vertical reverse-circulation drill holes, totaling 10,540 feet.The depth of the holes ranged from 500 feet to 1,200 feet.All twelve holes returned ore-grade intervals ranging in thickness from 10 feet to 150 feet. Two holes were aimed at assessing the potential westward extension of stratiform 39A-type mineralization in to the so-called “distal target” area, located approximately 1,500 feet northwest of the 39A Zone.Both holes were completed to a depth of 1,200 feet.This mineralized area is currently defined by six widely spaced reverse circulation drill holes covering an area roughly 2,000 feet in a northwesterly direction by 900 feet in a southwesterly direction. In the Gold Pan zone, four holes were collared roughly 400 feet apart in an area 500 to 1,000 feet east of the 39A Zone, to test the potential for deep 39A-type mineralization beneath the near-surface mineral resource.These holes were located at possible structural intersections that appear to exert control on the distribution of near-surface gold.Three of the holes encountered strong retrograde alteration at the projected depth where the stratiform 39A-type mineralization was expected. The 2005 drilling identified much stronger mineralization than previously encountered in the “distal target” area suggesting potential for developing new mineral resources in this area with additional drilling.In the 39A Zone, drilling indicates that the southern portion remains open for limited expansion to the southeast.However, results from drilling at the extreme north end of the zone suggests good potential for discovering additional higher grade resources in that area with continued drilling.Results from three of the four wide spaced drill holes collared in the Gold Pan zone, identified a widespread zone of strongly developed retrograde alteration carrying local ore-grade values at depths (850-1,045 feet) where the 39A zone was projected to be. Currently, the Company’s initial drilling program for the 2006 calendar year, a $4 million exploration and evaluation program is underway.Drilling on the property began on April 30, 2006 after a series of weather related delays.The program is designed to expand the 39A/Gold Pan mineral resource and test a number of new targets. Norma Sass and Ruf Claims – Operations and Activities Effective December 31, 1999, the Company and Levon Resources Ltd., referred to as "Levon", entered into a fourth amending agreement whereby Levon could earn an undivided 50% interest in the Norma Sass and Ruf Claims upon completion of certain terms.This agreement was further amended effective December 31, 2001 (but signed on October 3, 2002), whereby Levon was transferred a 33-1/3% interest in the Company’s interest in the Norma Sassand Ruf claims, in consideration of 300,000 common shares of Levon previously issued to the Company and the prior payment of $350,294 for exploration work.The Company currently owns a 66-2/3% interest in the Norma Sass and Ruf claims (subject to certain royalties to underlying property owners, as described below), following the execution of the December 2001 fifth amending agreement with Levon. On December 4, 2002, the Company granted an option to acquire 33-1/3% of the Company’s interest in the Norma Sass and Ruf Claims to Goldfranchise Corporation, referred to as “Goldfranchise”.In order to earn the interest, Goldfranchise must: (a) Pay the Company US$38,391.50, which has been received by the Company; 13 Table of Contents (b) Incur a minimum of US$300,000 in exploration work on the Norma Sass and Ruf Claims, of which US$100,000 had to be incurred on or before December 4, 2003, and the balance of US$200,000 incurred on or before December 4, 2004; and (c) Pay the Company 33-1/3% of all annual land fees, taxes, advance royalties required to keep the claims in good standing, until Goldfranchise has exercised the option. Goldfranchise failed to incur the exploration work required or to pay the Company 33-1/3% of all annual land fees, taxes and advance royalties under the option, and the option has since been terminated. In January 2005 we announced the formation of an exploration agreement with Agnico-Eagle Mines Limited, referred to as "Agnico-Eagle".The agreement covers our Norma Sass, Blue Nugget and Lander Ranch claims. The Norma Sass agreement also includes our partnership with Levon.Under the agreement, Agnico-Eagle can earn a 51% interest in the Norma Sass, Blue Nugget and Lander Ranch claims by completing at least 45,000 feet of exploration drilling and paying certain advance royalties. At its option, Agnico-Eagle may acquire the claim leases from the underlying owners for its benefit and Agnico-Eagle shall be deemed to have earned an additional 24% interest. Agnico-Eagle will then have the option of acquiring the remaining 25% interest by producing a positive feasibility study and making a positive production decision. At the fifth anniversary and every year thereafter until production occurs, the advance royalty payment will be US$150,000 per annum. All advance royalty payments will be credited towards Agnico-Eagle’s payment of a royalty of 2.5% net smelter returns from production to the Company and Levon. Agnico-Eagle completed 13,980 feet of drilling in 2005 on the Norma Sass and Lander Ranch property.The Norma Sass program consisted of six drill holes, varying from 1,665 to 1,975 feet in depth.All six holes encountered alteration, silification and sulfidation in Lower Plate rocks.Two holes in the northeast corner of the property intersected gold.In the 2006 calendar year, Agnico-Eagle intends to drill another 15,000 feet in 12 to 15 holes.Agnico-Eagle is prepared to extend the program if favorable results are obtained. Reclamation Activities The Company spent approximately $24,166 on reclamation and maintenance in fiscal year 2006 on the Robertson Property.The Company is reclaiming past mining and exploration related disturbances to public lands as required by the Bureau of Land Management and the Nevada Department of Environmental Protection. Competition The mining industry in which the Company is engaged is highly competitive.Competitors include well-capitalized mining companies, independent mining companies and other companies having financial and other resources far greater than those of the Company.The companies compete with other mining companies in connection with the acquisition of gold and other precious metal properties.In general, properties with a higher grade of recoverable mineral and/or which are more readily minable afford the owners a competitive advantage in that the cost of production of the final mineral product is lower.Thus, a degree of competition exists between those engaged in the mining industries to acquire the most valuable properties.As a result, the Company may eventually be unable to acquire attractive gold mining properties. Dependence on Customers and Suppliers The Company is not dependent upon a single or few customers or suppliers for revenues or its operations. 14 Table of Contents Environmental Regulations The Company’s exploration programs in Nevada and California are subject to state and federal regulations regarding environmental considerations.All operations involving the exploration for the production of minerals are subject to existing laws and regulations relating to exploration procedures, safety precautions, employee health and safety, air quality standards, pollution of streams and fresh water sources, odor, noise, dust and other environmental protection controls adopted by federal, state and local governmental authorities as well as the rights of adjoining property owners.The Company may be required to prepare and present to federal, state or local authorities data pertaining to the effect or impact that any proposed exploration for or production of minerals may have upon the environment.All requirements imposed by any such authorities may be costly, time consuming and may delay commencement or continuation of exploration or production operations.Future legislation may significantly emphasize the protection of the environment, and, as a consequence, the activities of the Company may be more closely regulated to further the cause of environmental protection.Such legislation, as well as further interpretation of existing laws in the United States, may require substantial increases in equipment and operating costs to the Company and delays, interruptions, or a termination of operations, the extent of which cannot be predicted.Environmental problems known to exist at this time in the United States may not be in compliance with regulations that may come into existence in the future.This may have a substantial impact upon the capital expenditures required of the Company in order to deal with such problem and could substantially reduce earnings.At the present time, the Company’s exploration activities in Nevada are in compliance with all known environmental requirements. The regulatory bodies that directly regulate the Company's activities are the Bureau of Land Management (Federal) and the Nevada Department of Environmental Protection (State). C.Organizational Structure The Company has two wholly-owned subsidiaries, Coral Energy Corporation of California, a California corporation which holds title to the Company’s California property, and Coral Resources, Inc., a Nevada corporation, which holds title to the Company’s mining claims located in Nevada.In the 2006 fiscal year, the Company completed the purchase of 1,391,860 shares, representing 98.49% of the issued shares, of Marcus, a Nevada Corporation that owns the Marcus mining claims, consisting of 39 unpatented lode claims and two placer claims, and which comprise a portion of the Company’s Robertson Property. D. Property, Plant and Equipment Presently, the Company is an “exploration stage company”, as all of the Company’s properties are currently in the exploratory stage of development.In order to determine if a commercially viable mineral deposit exists in any of the Company’s properties, further geological work will need to be done and a final evaluation based upon the results obtained to conclude economic and legal feasibility. The Company’s primary focus has been on the Robertson Mining Claims, in Nevada, United States. Robertson Mining Claims, Nevada, U.S.A The Robertson Mining Claims are located in Crescent Valley, Nevada on the western flanks of the Shoshone Range, 28 miles to the southeast of Battle Mountain, Nevada, which lies some 230 miles northeast of Reno, Nevada.The Robertson Mining Claims comprise approximately 11,000 acres in the Bullion Mining District, Lander County, Nevada, and currently include 724 unpatented and patented lode and placer mining claims.The Robertson Mining Claims are recorded under three separate claim groups known as: (i) the Robertson Property; (ii) the Carve-Out Claims; and (iii) the Norma Sass and Ruf Claims, as described more particularly below. 15 Table of Contents These mining claims have been acquired over a period of several years from different sources.The entire Robertson Mining Claims are subject to a 3% net smelter royalty to Geomex Development Eighth Partnership, referred to as "Geomex 8", which royalty shall cease at such time as the sum of US$1,250,000 has been paid to Geomex 8, and various mining leases requiring minimum annual advanced royalties ranging from 2% to 8% of net smelter returns. There is no underground or surface plant or equipment located on the Robertson Mining Claims. 16 Table of Contents 17 Table of Contents 18 Table of Contents (i)Robertson Property The Robertson Property is the subject of two technical reports dated January 15, 2004 and April 25, 2006 prepared by Robert T. McCusker, P.Geol. in accordance with the requirements of National Instrument 43-101 implemented by the Canadian Securities Administration ("NI 43-101"), which we refer to as the "McCusker Reports".The following historical information concerning the Robertson Property is extracted from the McCusker Reports.The reader is referred to the entire text of the McCusker Reports, copies of which are available under the Company’s filings on EDGAR at www.sec.gov and on SEDAR at www.sedar.com. Property Description and Location The Robertson Property is located in eastern Lander County, Nevada, on public lands administered by the Bureau of Land Management, referred to as the "BLM".The property is situated in Sections 2-10, 15-18, 20, 21, Township 28 North, Range 47 East and Sections 26, 32 and 34, Township 29 North, Range 47 East, Mt. Diablo Baseline & Meridian. The Robertson Property is 27 air miles southeast of Battle Mountain and 60 miles southwest of Elko, Nevada.From Battle Mountain, the county seat, the property is reached by traveling 28 miles east on Interstate Highway 80, then 29 miles south on Nevada Highway 306 to the property turn off.The property is reached by driving two miles west on a well maintained gravel road.A network of unimproved dirt roads and tracks provide access to the remainder of the property. The Robertson Property consists of 428 unpatented federal lode claims, 94 placer claims, nine patented lode claims and one unpatented mill site, covering over 4,500 acres.Two groups of claims totaling 82 claims are non-contiguous with the core group of claims.The Company controls the surface and mineral tenures within the project area through recorded title, or through mining lease and mining lease with option to purchase agreements of the patented and unpatented mining claims.The Company’s wholly-owned subsidiary, Coral Resources, Inc., is the owner of record with 100% interest in 359 claims and controls an additional 173 claims through a variety of mineral leases, as more particularly described below. In 2001, a boundary agreement between the Company and the Cortez resolved claim boundary overlaps and seniority issues along the east and south sides of the Robertson claim block.This agreement required both parties to amend and/or abandon certain claims in order to achieve the agreed upon boundary.This was completed during the 2002-2003 assessment year. Approximately 173 of the 532 claims that comprise the Robertson Property are controlled by the Company through six mining leases and option agreements.The claims held by the Company under lease or option agreements require minimum advance royalty payments and production royalties in the event of production.Total annual payments for the various leases and minimum advance royalties are US$55,800.A summary compilation of the terms of these agreements are presented in the Table below: Mining Lease and Option Agreements Company/Date Number of Claims Option Payment Production Royalty Advance Royalty Payment Tenabo Gold Mining Co. Nov. 30, 1975 13 $2M 8% NSR $12,000/yr Fannie Komp Sept. 16, 1986 76 $1M 5% NSR $24,000/yr Florence Johnson Nov. 5, 1986 16 $50,000 5% GSR $1,800/yr Northern Nevada Au, Inc. Sept. 30, 1986 12 $0.3M 4% GSR $9,600/yr Albany Gold Corp. (Geomex) All $1.25M 3% NSR None/yr Mauzy, et al Apr. 21, 1989 36 $0.75M 2% NSR $14,400/yr 19 Table of Contents Annual federal rental fees of US$44,300, payable to the BLM, and Notice of Intent to Hold Mining Claims have been filed for the 2005-2006 assessment year. Environmental Liabilities In 1988-89, the Company operated a small open pit gold mining operation and heap leach facility on the Robertson Property.The resulting disturbances include three small open pit mines, waste dumps, haul roads, drill roads, open drill holes, and a 350,000 ton heap leach facility and related recovery plant.In 1994, a reclamation plan was prepared by Amax Gold Exploration Inc., referred to as "Amax", and submitted to the Battle Mountain office of the BLM.The cost to perform the reclamation of the Robertson mine site was estimated at that time to be US$2,000,000.In 2001, the Company began reclamation activities which were accelerated in 2002, with the recontouring of waste dumps, reclamation of the leach pad, haul roads and the filling of all open drill holes.As a result of this activity, in June 2003, the BLM reduced the bonding requirements for the project to US$406,000.The Company currently maintains a required performance bond with the Nevada State Office of the BLM.The Company is working with the BLM and the United States Department of Interior in efforts to further reduce the bond. In March 2003, on behalf of the Company, SRK Consulting submitted a final plan for permanent closure with the BLM and Nevada Division of Environmental Protection, referred to as the "NDEP".The closure plan was been approved by both agencies.The major component of the closure plan was the installation of a site fluid management system.As a result of this work during 2004, the BLM lowered the bonding requirements to $226,205.The Company currently maintains a required performance bond with the Nevada State Office of the BLM.The Company is working with the BLM and the United States Department of Interior in efforts to further reduce the bond. Permitting In 2002, the Company submitted and was granted a five year renewal of Water Pollution Control Permit (NEV60035) by the NDEP for the Robertson Property.In addition, the Company continues to conduct reclamation and exploration activities under a Plan of Operation (NV067688) approved in 1989 by the Bureau of Land Management. During the period 2000 through 2003, no exploration activity was conducted on the Robertson Property. However, during that period a significant amount of surface reclamation was completed on the property.As a result, new exploration activities in reclaimed areas will require submission and approval of an Amendment to the Plan of Operation.Additionally, the
